This is an action of trespass to try title, instituted by appellee to recover land patented to James K. Brown, through whom both parties deraign title. Brown conveyed the land to the ancestor of appellee, by deed dated May 22, 1847, which was recorded in Milam. County on August 16, 1847, at which time the land was in that county. The land subsequently was placed in McLennan County, and at sometime in 1876 the records of deeds in Milam County were destroyed by fire, but the original deed continuing in existence was recorded in McLennan County on June 18, 1888.
Appellant claims under a conveyance from the heirs of James K. Brown, executed on December 6, 1882, and recorded on the same day in McLennan County.
"Defendant proved, that he paid all the purchase money, viz., $3200, for the land in controversy when he purchased and took conveyance, and it was proved defendant had no actual notice of the conveyance from James K. Brown to Joseph W. Brigham, and that defendant had no constructive notice of the conveyance from James K. Brown to Joseph W. Brigham at the time or prior to his purchase and payment *Page 540 
for the land in controversy, unless the record of said deed in Milam County under the circumstances in evidence amounted to such constructive notice."
The court below held, that the record of the deed in Milam County operated as notice to appellant of appellee's right, notwithstanding the record of the deed through which he claims was destroyed and the original deed not recorded within four years after that occurred; and the correctness of this ruling is the question presented on this appeal.
In Fitch v. Boyer, 51 Tex. 349, it was held, that the removal or destruction of the record of a deed duly recorded would not affect its notice-bearing capacity; but that ruling was made before the passage of the Act of July 13, 1876, or the amendment thereto of March 13, 1879. Rev. Stats., art. 4292. That act provides, that "When any of the original papers mentioned in section 1 of this act may have been saved or preserved from loss, the record of said original having been lost, destroyed, or carried away, the same may be recorded again, and this last registration shall have force and effect from the date of filing for original registration; provided, said originals are recorded within four years next after such loss, destruction, or removal of the records; and certified copies from any record authorized by the provisions of this act to be made may be read in evidence in all the courts of this State, in the same manner and with like effect as certified copies of the original record," etc. This applies to recorded deeds.
This article of the Revised Statutes as it now stands is brought forward from the Act of July 13, 1876 (Gen. Laws, p. 46), but was so amended by the Act of March 13, 1879, as to make the period for reregistration four instead of three years as provided by the former act.
Under this state of the law, more than four years elapsed after the destruction of the record in Milam County, while a law was in force requiring reregistration, before appellant bought; and it must be held, under the former decisions of this court, that the record in Milam County ceased to operate as notice before appellant bought. O'Neal v. Pettus, 79 Tex. 254
[79 Tex. 254]; Salmon v. Huff, 80 Tex. 133.
Appellant is shown to be a purchaser for valuable consideration without notice of adverse claim, and is entitled to protection; and on the agreed facts the judgment will be reversed, and judgment here rendered in his favor. It is so ordered.
Reversed and rendered.
Delivered May 6, 1892. *Page 541